 



ASSIGNMENT

 

FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
the undersigned, WALL-STREET.COM LLC (the “Company”), a Florida limited
liability company, hereby transfers, sells, conveys and assigns to WALL STREET
MEDIA CO, INC. all of its respective right, title and interest in and to the
domain name (“Domain Names”) as identified and disclosed in Exhibit A attached
hereto. The Domain Name transferred and assigned herein is free and clear of any
liens, encumbrances, security interest and all other claims. As a result of this
Assignment, the undersigned acknowledges that it will have no further right or
interest of any kind in and to the Domain Name.

 

The undersigned covenants and agrees to execute and deliver such other documents
or other instruments as may be reasonably necessary in order to effectuate the
transfer and assignment of the subject Domain Name as provided for herein.

 

This Assignment is binding upon the undersigned and its successors and assigns
and shall be governed in accordance with the laws of the State of Florida

 

EXECUTED as of the 4th day of March, 2014

 

  WALL-STREET.COM, LLC.       By: /s/ Jerrold D. Burden     Jerrold D. Burden,
Manager

 

 

 



 

EXHIBIT A

 

THIS EXHIBIT is attached to and made a part of that certain Assignment dated
March 4th, 2014 by and between WALL-STREET.COM, LLC (the “Company”) and WALL
STREET MEDIA CO, INC.

 

Domain Names.

 

The domain names which are being transferred, assigned and conveyed under the
terms of the subject Assignment are as follows:

 

1. The domain name “Wall-Street.com”



 



2

 

